Exhibit BIG LOTS 2005 LONG-TERM INCENTIVE PLAN NON-QUALIFIED STOCK OPTION AWARD AGREEMENT Optionee: Number of Shares: Grant Date: Option Price: In accordance with the terms of the Big Lots 2005 Long-Term Incentive Plan, as may be amended (“Plan”), this Non-Qualified Stock Option Award Agreement (“Agreement”) is entered into as of the Grant Date by and between you, the Optionee, and Big Lots, Inc., an Ohio corporation (“Company”), in connection with the Company’s grant of the right to purchase (“Option”), at the option of the Optionee, an aggregate of the number of shares of common stock (“Number of Shares”), par value $0.01 per share, of the Company.The Option is subject to the terms and conditions of this Agreement and the Plan.To ensure that you fully understand these terms and conditions, you should carefully read the Plan and this Agreement. You also represent and warrant to the Company that you are aware of and agree to be bound by the Company’s trading policies and the applicable laws and regulations relating to the receipt, ownership and transfer of the Company’s securities. Nature of Grant The Option is a Non-Qualified Stock Option (“NQSO”) and, as such, is not an Incentive Stock Option (“ISO”) within the meaning of Section 422 of the Internal Revenue Code of 1986, as amended. Exercisability of Option The Option will become vested in increments according to the vesting schedule.However, if an Acceleration Event occurs before the latest date in the vesting schedule, the then-remaining unvested portion of the Option will vest and become exercisable on the day on which the Acceleration Event occurred, but only if the Acceleration Event occurred at least six (6) months following the Grant Date (and such vesting shall be deemed to have occurred immediately prior to the Optionee’s Termination of Employment).“Acceleration Event” means the earlier of the Optionee’s death or Disability (as defined by the Plan).Except as provided in the Plan, the Option, to the extent that it is vested, can be exercised any time from the date it vests through the date that it expires.Vesting is always subject to all other Plan requirements being satisfied. Shares Vesting Date Expiration Date Acceptance By accepting the Option, Optionee agrees to all of the terms and provisions of the Plan and this Agreement, and Optionee agrees to accept as binding, conclusive and final all decisions or interpretations of the Committee (as defined by the Plan) upon any questions arising under the Plan.Optionee hereby accepts the Option and acknowledges receipt of a copy of the Plan, as in effect on the Grant Date. Accepted as of , 20 BIG LOTS, INC. “Optionee,” By:
